This is an appeal from the determination of a deficiency in income tax for the year 1919 in the amount of $416.53.
*914' BINDINGS OP PACT.
Tilly Levy filed an income-tax return for the year 1919, and died on March 14, 1922. Irma Lindheim was one of the executrices of her estate.
At the hearing of the appeal, no witness was called on behalf of the taxpayer. Counsel for the taxpayer offered in evidence, as Exhibit No. 1, a portion of a book alleged to be certain minutes of certain meetings of the Zionist Organization of America, dated June 24, 1918, to which objection was made on the ground that no proper foundation had been laid for the introduction of the minutes, and that they were not identified as being the minutes of the organization to which the contribution was made. This objection was sustained.
The taxpayer offered as Exhibit No. 2, a printed pamphlet purporting to be the constitution for the government of Zionist districts, issued by the Zionist Organization of America in 1925, to which like objection was made and sustained. The first exhibit was received as a correct copy of the contents of the book offered, and the second exhibit was received as purporting, but not conceded, to be the constitution and by-laws of the Zionist Organization of America. Aside from the concession that the taxpayer claimed to have contributed $4,002 in 1919 to some organization known as the Federation of American Zionists, no evidence other than the foregoing was placed before the Board.
DECISION.
The determination of the Commissioner is approved.